Citation Nr: 0918259	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  00-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for weakness of the 
left upper extremity. 

2.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for weakness of the 
right upper extremity.  

3.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for scar, donor 
site, left posterior iliac crest.  

4.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for scar, donor 
site, right posterior iliac crest.  

5.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for tinnitus.  

6.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for numbness of the 
scalp.  

7.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for a neck scar.  

8. Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for hypertension.  

9.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of service connection for left ear hearing 
loss.  

10.  Entitlement to an effective date earlier than October 9, 
2001 for the grant of a combined 90 percent evaluation.  

(The issues of whether a June 11, 1987 decision of the Board 
of Veterans' Appeals (Board), which denied entitlement to 
service connection for residuals of neck or bilateral 
shoulder injuries, should be revised or reversed on the basis 
of clear and unmistakable error (CUE), whether new and 
material evidence has been submitted sufficient to reopen a 
claim for service connection for a bilateral shoulder 
disability, and entitlement to service connection for a 
bilateral shoulder disability are addressed in separate Board 
decisions.)


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, J.D.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to 
September 1957, with subsequent service in the United States 
Coast Guard Reserve, to a include period of active duty for 
training (ACDUTRA) from August 11 to August 22, 1980.  

This appeal to Board arises from an October 2005 rating 
decision.  In a February 2003 rating decision, the RO granted 
service connection for herniated disc disease, lumbar spine, 
evaluated as 40 percent disabling, effective February 20, 
2001.  The RO also granted service connection for weakness of 
the right upper extremity, evaluated as 20 percent disabling; 
weakness of the left upper extremity, evaluated as 20 percent 
disabling; a neck scar, evaluated as 10 percent disabling; 
scar, donor site, left posterior iliac crest, evaluated as 10 
percent disabling; scar, donor site, right posterior iliac 
crest, evaluated as 10 percent disabling; bilateral tinnitus, 
evaluated as 10 percent disabling; numbness of the scalp, 
evaluated as 10 percent disabling; and hypertension, 
occipital headaches, and left ear hearing loss, each 
evaluated as noncompensable.  Each of these grants of service 
connection was effective October 9, 2001.  In the same rating 
decision, the RO granted a higher initial rating of 30 
percent for degenerative joint disease of the cervical spine 
with radiculopathy, and granted a TDIU.  The grants of 
service connection resulted in a combined disability rating 
of 90 percent, effective October 9, 2001.  

In the October 2005 rating decision, the RO denied an 
effective date earlier than October 9, 2001 for the grant of 
a combined 90 percent evaluation.  Later that month, the 
Veteran filed a NOD.  A SOC was issued in September 2006, and 
the Veteran filed a substantive appeal in November 2006.  In 
December 2006, the RO issued an SOC regarding entitlement to 
earlier effective dates for the grants of service connection 
for the disabilities which warranted the combined 90 percent 
evaluation (weakness of the left upper extremity; weakness of 
the right upper extremity; scar, donor site, left iliac 
crest; scar, donor site, right iliac crest; tinnitus; 
numbness of the scalp; neck scar; hypertension; and left ear 
hearing loss).  The Veteran's attorney filed a statement 
which was accepted as a substantive appeal in regard to these 
issues in March 2007.  

In July 2006, the Veteran testified before a Decision Review 
Officer (DRO) via teleconference (DRO hearing).  In January 
2009, the Veteran testified before the undersigned Veterans 
Law Judge, sitting at the RO (Travel Board hearing).  A 
transcript of each of these hearings is of record.  

On the date of the January 2009 hearing, the Veteran 
submitted copies of medical and service department records, 
along with a waiver of his right to have this evidence 
initially considered by the RO.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2008).

The Board notes that the claims file reflects that the 
Veteran was previously represented by Disabled American 
Veterans.  In November 2006, the Veteran filed a VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
appointing David L. Huffman as his representative.  On the 
date of the January 2009 hearing, David L. Huffman revoked 
his representation of the Veteran.  On the same date, the 
Veteran filed a new VA Form 21-22a, naming Charles E. 
Stalnaker as his representative.  The Board recognizes the 
change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  In a February 2003 rating decision, the RO granted 
entitlement to service connection for weakness of the right 
upper extremity, evaluated as 20 percent disabling; weakness 
of the left upper extremity, evaluated as 20 percent 
disabling; a neck scar, evaluated as 10 percent disabling; 
scar, donor site, left posterior iliac crest, evaluated as 10 
percent disabling; scar, donor site, right posterior iliac 
crest, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; numbness of the scalp, evaluated as 
10 percent disabling; and hypertension and left ear hearing 
loss, each evaluated as noncompensable.  Each grant of 
service connection was effective October 9, 2001, the date of 
receipt of the claims for the above conditions.  The combined 
disability rating was 90 percent, effective October 9, 2001.  
The Veteran was notified of this decision in February 2003, 
but did not submit a NOD within one year.

3.  In March 2005, the Veteran, in correspondence from his 
congressman, filed a claim asserting his entitlement to an 
effective date earlier than October 9, 2001 for the award of 
a combined 90 percent rating for service-connected 
disabilities.


CONCLUSION OF LAW

The claims for an effective date earlier than October 9, 
2001, for the award of service connection for weakness of the 
right upper extremity, weakness of the left upper extremity, 
a neck scar, scar, donor site, left posterior iliac crest, 
scar, donor site, right posterior iliac crest, tinnitus, 
numbness of the scalp, hypertension and left ear hearing 
loss, and the combined, 90 percent disability rating, are 
without legal merit. 38 U.S.C.A. §§ 5110(a), 7105(c) (West 
2002); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The appellant and his representative have been notified of 
the reasons for the denial of the claims on appeal, and have 
been afforded opportunity to present evidence and argument 
with respect to the claims, including during the July 2006 
DRO hearing and the January 2009 Travel Board hearing.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claims lack legal merit.  As the law, 
and not the facts, is dispositive of the claims, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal of effective date by filing a NOD; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In the February 2003 rating decision, the RO, inter alia, 
granted service connection for weakness of the right upper 
extremity, evaluated as 20 percent disabling; weakness of the 
left upper extremity, evaluated as 20 percent disabling; a 
neck scar, evaluated as 10 percent disabling; scar, donor 
site, left posterior iliac crest, evaluated as 10 percent 
disabling; scar, donor site, right posterior iliac crest, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; numbness of the scalp, evaluated as 10 
percent disabling; and hypertension, and left ear hearing 
loss, each evaluated as noncompensable.  Each of these grants 
of service connection was effective October 9, 2001.  The 
combined disability rating was 90 percent, effective October 
9, 2001, the date of receipt of claim.  

In a February 2003 statement, the Veteran asserted his "CUE 
acceptance of the 100% Rating Decision Award."  In his 
letter, the Veteran expressed his gratitude for the 90 
percent combined service-connected disability and the 100 
percent disabled and unemployable status.  However, he added 
that his acceptance of the 100 percent rating decision award 
was under CUE, and that, in subsequent correspondence, he 
would detail the errors in that rating decision.  In an April 
2003 letter, the Veteran addressed his "error acceptance of 
the 02/06/2003 100% Rating Decision."  In his 
correspondence, he went on to state that the RO had failed to 
address a 1992 claim of CUE, which the August 2001 Board 
remand had referred to the RO for appropriate action.  The 
Veteran clarified that his 1992 CUE claim rejected the 1987 
rating decision [presumably, Board decision].  He asked that 
the RO issue a "corrective" rating decision, rescinding the 
February 2003 rating decision, adding that the RO should 
apply the Schedule for Rating Disabilities.  

In May 2003, the Board received a copy of a letter from the 
Veteran to his congressman, in which he indicated that he was 
providing an update on his claim for retroactivity payments, 
adding that a copy of his April 2003 letter (summarized 
above) was enclosed.  In correspondence dated in May 2003, 
the Veteran's congressman stated that he was contacting VA on 
behalf of the Veteran in regard to his attempt to obtain a 
retroactive period of entitlement for his 100 percent 
disability compensation.

In a July 2003 letter, the Veteran asserted that there was 
CUE in a July 2003 rating decision, specifically, stating 
that the RO failed to consider each of his disabilities from 
the point of view of the veteran working or seeking work, 
noting that he last worked full time in 1980, and, was unable 
to work at "trial jobs" after that time due to his 
continuing and worsening medical problems.  The Veteran also 
stated that the failure of VA to obtain a decision pursuant 
to 38 C.F.R. § 4.16(b) (addressing extra-schedular 
consideration for TDIU) left the January to July 2003 rating 
decisions clearly and unmistakably erroneous.  He added that, 
had evidence been properly located by the RO, he would be 
enjoying a "100% Combined, Service Connected Disability 
Award, Retroactive to January 22, 1988."  He reiterated 
that, while he accepted the TDIU, such acceptance was under 
"CUE," in that the RO failed to award his disability 
effective January 22, 1988.  

In August 2003, the Veteran requested a copy of his claims 
file.  The next communication is a March 2005 fax from the 
Veteran's congressman, in which he indicated that the Veteran 
had a combined 90 percent service-connected disability rating 
with an onset date of October 9, 2001, and contended that 
medical treatment records from the Northport VAMC should 
allow for an earlier onset date.  

Review of the record reflects that no correspondence from the 
Veteran, received within one year of the February 2003 rating 
decision, expressed disagreement with the effective date for 
the grant of service connection for weakness of the right 
upper extremity, weakness of the left upper extremity, a neck 
scar, scar, donor site, left posterior iliac crest, scar, 
donor site, right posterior iliac crest, tinnitus, numbness 
of the scalp, hypertension and left ear hearing loss, or the 
combined, 90 percent disability rating.  

As the Veteran did not initiate an appeal within one year of 
the notification of the February 2003 rating decision, in 
regard to the assignment of an effective date of October 9, 
2001 for the grants of service connection for weakness of the 
left upper extremity, weakness of the right upper extremity, 
a neck scar, scar, donor site, left posterior iliac crest, 
scar, donor site, right posterior iliac crest, tinnitus, 
numbness of the scalp, hypertension or left ear hearing loss, 
or the combined, 90 percent disability rating, the assignment 
of that effective date for those disabilities, and the 
combined 90 percent rating, became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The March 2005 correspondence from the Veteran's congressman 
is the first communication which expresses a desire for an 
effective date earlier than October 9, 2001 for the combined 
90 percent rating, and, as such, an earlier effective date 
for the grants of service connection for the disabilities 
comprising that 90 percent rating.  

While the Veteran now seeks to establish an earlier effective 
date for the grants of service connection for weakness of the 
left upper extremity, weakness of the right upper extremity, 
scar, donor site, left posterior iliac crest, scar, donor 
site, right posterior iliac crest, tinnitus, numbness of the 
scalp, a neck scar, hypertension and left ear hearing loss, 
and the combined, 90 percent disability rating, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that such a freestanding claim for an earlier effective date 
attempts to vitiate the rule of finality.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  If a claimant 
desires an effective date earlier than that assigned in a RO 
decision, the claimant must perfect a timely appeal as to 
that decision.  Otherwise, the decision becomes final and the 
only basis for challenging the effective date is CUE.  Id.  
Here, however, neither the Veteran nor his representative has 
alleged CUE in the February 2003 rating decision in regard to 
the assignment of October 9, 2001 as the effective date for 
the award of service connection for weakness of the left 
upper extremity, weakness of the right upper extremity, scar, 
donor site, left posterior iliac crest, scar, donor site, 
right posterior iliac crest, tinnitus, numbness of the scalp, 
a neck scar, hypertension or left ear hearing loss, or the 
combined, 90 percent disability rating.  In this regard, the 
Board points out that CUE is a matter that must be raised 
with specificity.  See e.g., Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).

In this case, there is no legal basis for granting the 
benefit sought because the finality of the prior February 
2003 rating decision in assigning the October 9, 2001 
effective date precludes VA from assigning an earlier 
effective date.  As, on these facts, no earlier effective 
date for the grants of service connection for weakness of the 
left upper extremity, weakness of the right upper extremity, 
scar, donor site, left posterior iliac crest, scar, donor 
site, right posterior iliac crest, tinnitus, numbness of the 
scalp, a neck scar, hypertension and left ear hearing loss, 
or the combined, 90 percent disability rating is assignable, 
and the claims for earlier effective dates must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).
ORDER

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for weakness of the left 
upper extremity is denied. 

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for weakness of the right 
upper extremity is denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for scar, donor site, 
left posterior iliac crest is denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for scar, donor site, 
right posterior iliac crest is denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for tinnitus is denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for numbness of the scalp 
is denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for a neck scar is 
denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for hypertension is 
denied.  

Entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for left ear hearing loss 
is denied.  

	(CONTINUED ON NEXT PAGE)



Entitlement to an effective date earlier than October 9, 2001 
for the grant of a combined 90 percent evaluation is denied.  

	

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


